DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copies of the foreign priority documents have been received.
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 15, 2020 and October 5, 2021 are being considered by the examiner. 

Status of Claims
Claims 1, 2, 6-9, and 12-14, as amended below, are in condition for allowance. Claims 3-5, 10, 11, and 15-18 are canceled as of June 15, 2020. 

EXAMINER'S AMENDMENT


Authorization for this examiner's amendment was given in a telephone interview with Hyun Yong Lee on October 12, 2021.  

The claims are amended as follows:

(Currently Amended) A peptide for specifically binding to CD44v6, comprising an amino acid sequence represented by SEQ ID NO: 1 or SEQ ID NO: 2. 
(Currently Amended) The peptide of claim 1
(Currently Amended) A method for diagnosing cancer, comprising: obtaining a biological sample comprising CD44v6 from [[the]]a patient; contacting the biological sample with the peptide of claim 1; and determining whether or not the peptide is bound to CD44v6.  
(Currently Amended) The method of claim 7, wherein the CD44v6 overexpressed cancer is at least one selected from the group consisting of lung cancer, brain tumor, breast cancer, liver cancer, skin cancer, esophageal cancer, testicular cancer, kidney cancer, colorectal cancer, rectal cancer, stomach cancer, ,
(Currently Amended) A method for 
(Currently Amended) The method for 
(Currently Amended) The method for , uterine cancer, cervical cancer, prostate cancer, head and neck cancer, pancreatic cancer and squamous cell carcinoma.  
(Currently Amended) The method for 

Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance:  The peptide sequences disclosed (SEQ ID NOs: 1 and 2) are free of prior art and meet patentability criteria for subject matter, novelty, and non-obviousness. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN MICHAEL CRONIN whose telephone number is (571)272-0628. The examiner can normally be reached M-F 0900-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN MICHAEL CRONIN/Examiner, Art Unit 1658                                                                                                                                                                                                        

/Kevin S Orwig/Primary Examiner, Art Unit 1658